Exhibit 10.1

 

SPHERION CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is entered into as of the
27th  day of August, by and between SPHERION CORPORATION (the “Company”) and Roy
G. Krause (“Recipient”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Spherion Corporation 2006 Stock Incentive
Plan (the “Plan”), which is administered by a Committee appointed by the
Company’s Board of Directors; and

 

WHEREAS, the Board has granted to Recipient an award of restricted stock units
under the terms of the Plan to encourage Recipient’s continued loyalty and
diligence (the “Award”); and

 

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Recipient, the parties hereto have set forth the terms of such
award in writing in the Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.               Stock Award.

 

(a)           General.  Subject to the restrictions and other conditions set
forth herein, the Company hereby grants to Recipient an award of 200,000 shares
of the Common Stock $.01 par value, of the Company (the “Common Stock”), which
shares may be issued upon satisfaction of the terms and conditions, including
the vesting conditions, set forth herein.  Such shares are hereinafter referred
to as the “Restricted Stock Units.”

 

(b)           Background.  the Restricted Stock Units were awarded to Recipient
on August 27, 2007,  (the “Grant Date”).

 

2.               Vesting Restrictions.

 

The Restricted Stock Units shall vest in accordance with the schedule set forth
below, provided that (a) the Recipient remains employed by the Company or its
subsidiaries on such dates:

 

 

Date

 

Percent of Shares Vested

 

 

August 27, 2010

 

100%

 

 

3.               Forfeiture Upon Termination of Employment.

 

If Recipient is no longer employed by the Company or any of its subsidiaries for
any reason, any Restricted Stock Units that are not then vested under Section 2
shall be immediately forfeited, and Recipient shall have no rights in such
Restricted Stock Units.

 

 

1

--------------------------------------------------------------------------------


 

 

4.               Delivery of Deferred Restricted Stock Units.

 

(a)           General.  Except as provided in subsection (b) below, the Company
shall instruct its transfer agent to issue a stock certificate representing that
number of vested shares of Common Stock issuable upon vesting of the Restricted
Stock Units, in the name of Recipient, within ninety (90) days after the vesting
of such Restricted Stock Units.

 

(b)           Deferred Delivery.  Recipient may elect to defer the receipt of
the shares issuable upon vesting of Restricted Stock Units beyond such vesting
date.  Such election must be completed no later than the date of this Award by
completing an election form which has been approved by the Committee.  In
addition, such election must be made in accordance with procedures established
by the Committee.  The Recipient acknowledges that neither the Company nor the
Committee makes any assurances as to the tax consequences of such election nor
that such election will not result in adverse tax consequences under
Section 409A of the Internal Revenue Code.

 

5.               Agreement of Recipient.

 

Recipient acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the Restricted Stock Units granted to
Recipient pursuant to the Award.  Specifically, Recipient acknowledges that, to
the extent Recipient is an “affiliate” of the Company (as that term is defined
by the Securities Act of 1933), the Restricted Stock Units granted to Recipient
as a result of the Award are subject to certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144). Recipient hereby agrees to execute such documents and
take such actions as the Company may reasonably require with respect to state
and federal securities laws and any restrictions on the resale of such shares
which may pertain under such laws.

 

6.               Withholding.

 

Recipient shall pay an amount equal to the amount of all applicable federal,
state and local or foreign taxes which the Company is required to withhold at
any time.  Such payment may be made in cash, by withholding from Recipient’s
normal pay, or by delivery of shares of the Company’s Common Stock (including
shares issuable under this Agreement).

 

7.               Plan Provisions.

 

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, which is
hereby incorporated by reference.  Any terms used herein with an initial capital
letter shall have the same meaning as provided in the Plan, unless otherwise
specified herein.  In the event of any conflict between the provisions of the
Agreement and the Plan, the Plan shall control.

 

8.               Miscellaneous.

 

(a)           Limitation of Rights.  The granting of the Award and the execution
of the Agreement shall not give Recipient any rights to similar grants in future
years or any right to be retained in the employ or service of the Company or any
of its subsidiaries or to interfere in any way with the right of the Company or
any such Subsidiary to terminate Recipient’s employment or services at any time
as permitted by law or the right of Recipient to terminate Recipient’s
employment at any time.

 

(b)           Shareholder Rights.  Recipient shall have none of the rights of a
shareholder with respect to the Restricted Stock Units until such shares have
been delivered and issued to Recipient pursuant to Section 4 of this Agreement.

 

(c)           Severability.  If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.

 

 

2

--------------------------------------------------------------------------------


 

 

(d)           Controlling Law.  The Agreement is being made in Florida and shall
be construed and enforced in accordance with the laws of that state.

 

(e)           Construction.  The Agreement contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof.  There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

 (f)           Headings.  Section and other headings contained in the Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of the Agreement or any
provision hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of day and
year first set forth above.

 

 

 

SPHERION CORPORATION

 

 

 

 

 

 

By:

/s/ John D. Heins

 

 

 

 

 

Print Name:

John D. Heins

 

 

 

 

 

Title:

SVP - Chief HR Officer

 

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

By:

/s/ Roy G. Krause

 

 

 

 

 

Print Name:

Roy G. Krause

 

 

 

 

3

--------------------------------------------------------------------------------

 